_________________________

                       Nos. 95-3363WM, 95-3435WM
                       _________________________



     _____________                 *
                                   *
     No. 95-3363WM                 *
     _____________                 *
                                   *
United States of America,          *
                                   *
          Appellee,                *
                                   *
     v.                            *
                                   *
                                   *
Madani Fahsi,                      *
                                   *
          Appellant.               *   On Appeal from the United
                                   *   States District Court
                                   *   for the Western District
     _____________                 *   of Missouri.
                                   *
     No. 95-3435WM                 *
     _____________                 *
                                   *
United States of America,          *
                                   *
          Appellee,                *
                                   *
     v.                            *
                                   *
                                   *
Missoum Ouared,                    *
                                   *
          Appellant.               *


                              ___________

                     Submitted:   November 19, 1996

                         Filed: December 13, 1996
                              ___________
Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and
     LONGSTAFF,* District Judge.
                           ___________

RICHARD S. ARNOLD, Chief Judge.


     Madani Fahsi and Missoum Ouared pleaded guilty to aiding and
abetting the trafficking of counterfeit goods in violation of 18
U.S.C. §§ 2 & 2320. The District Court1 sentenced both defendants
to 24 months' probation and assessed a $500 fine against Ouared.
The defendants conditioned their pleas of guilt on the appeal of
the District Court's denial of their motion to suppress the
principal evidence against them.    We affirm the denial of the
motion and, therefore, the convictions.


                                  I.


     The manager of a photocopying business in Independence,
Missouri, told the Food and Drug Administration (FDA) that he had
recently delivered two orders for several thousand photocopies of
infant-formula labels, which included discount coupons, to a person
whom he later identified as Motasem Kassim. An FDA agent visited
the store after learning that Kassim had placed another large
order. The manager told the agent that he had just told Kassim
that his order was not yet ready, and that Kassim said he was
disappointed because people from Colorado were coming that day to
pick up the labels.


     Kassim returned to the store three days later. The agent
observed Kassim receive a brown cardboard box, wrapped with


     *The Hon. Ronald E. Longstaff, United States District Judge
for the Southern District of Iowa, sitting by designation.
      1
       The Hon. Fernando J. Gaitan, Jr., United States District
Judge for the Western District of Missouri. The motion to suppress
was denied on the recommendation of Chief United States Magistrate
Judge John Maughmer.

                                  -2-
plastic, containing 2400 photocopied infant-formula labels. Two
other agents followed Kassim in his car to a residence, where he
met and conversed with Madani Fahsi.         Kassim then passed
"unidentified objects" to Fahsi, who placed them in a nearby van,
which had Colorado license plates.    Kassim then went into the
residence empty-handed. When Fahsi's van began to drive off, the
agents stopped it and arrested the occupants, Fahsi and Missoum
Ouared.


     The agents obtained Kassim's consent to search his vehicle.
The search revealed an empty cardboard box like the one in which
the labels had been packaged, but no labels wrapped in plastic. (A
subsequent search of the residence likewise revealed no labels.)
The agents presented this information to a magistrate to obtain a
search warrant for Fahsi's van. After the magistrate granted the
warrant, the agents searched the van and found the photocopied
labels.


     The defendants moved to suppress the labels as evidence,
contending that they were the fruit of arrests that the agents had
made without probable cause.      The District Court denied the
suppression motion, the defendants entered their conditional pleas
of guilty, were sentenced, and took this appeal.


                               II.


     Probable cause to arrest exists when a prudent person would
believe that a crime had been, or was soon to be, committed, e.g.,
United States v. Brown, 49 F.3d 1346, 1349 (8th Cir. 1995), a
determination we make de novo. The facts available to the agents
prior to their arrest of Fahsi and Ouared are not in dispute. FDA
agents followed Kassim directly from the copy shop to the transfer
point.   There, he met people in a van from Colorado, an event
consistent with what he had told the copy-shop manager. He then
passed objects to one of these people, who placed them in the van.

                               -3-
Information from Kassim concerning his plan, along with his actions
consistent with that plan, supplies probable cause for the agents'
arrest of Fahsi and Ouared. Probable cause is a practical concept.
It requires officers to make reasonable inferences from facts known
to them. We think the officers did so here. The probable cause to
arrest provides equally forceful justification to search the
vehicle into which the objects had been placed.       Id. at 1350.
Moreover, the search was conducted pursuant to a warrant, which was
supported with the additional fact that the labels were no longer
in Kassim's car (the only other place they could have been).
Therefore, the labels were validly seized.


     The convictions are affirmed.


     A true copy.


          Attest:


            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-